Citation Nr: 1038477	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychological disorder, 
diagnosed as panic disorder without agoraphobia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to November 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).  
The appeal was previously remanded by the Board in December 2008.  

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims folder.

The Board notes that, during to his July 2008 hearing, the 
Veteran withdrew the issues of entitlement to service connection 
for hearing loss, tinnitus, and PTSD. Therefore, the remaining 
issue on appeal is accurately reflected on the cover page of this 
decision.


FINDINGS OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's currently diagnosed panic disorder without agoraphobia 
is causally related to active service. 


CONCLUSION OF LAW

A panic disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in May 2005 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  The Board acknowledges that the Veteran 
was not informed of how VA determines disability ratings and 
effective dates until March 2006.  However, as the instant 
decision denies service connection, no disability rating or 
effective date will be assigned.  Accordingly, any absence of 
Dingess notice is moot.  Therefore, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record, including testimony provided 
at a July 2008 before the undersigned.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board acknowledges 
the Veteran's July 2008 hearing testimony in which he claimed to 
have received psychiatric treatment at the VAMC-San Francisco 
shortly after separation from service in the 1970's.  However, 
although efforts have been made to obtain records of any such 
treatment, no documentation was ultimately obtained.  See VAMC- 
San Francisco, Release of Information Unit Response, May 2010.  
Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with these claims would not cause any prejudice to the appellant.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of a Veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  However, in this case, although a 
psychiatric disability (i.e., anxiety/panic disorder) has been 
diagnosed, the Veteran does not have a psychosis.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a Veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the Veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran is seeking service connection for an anxiety disorder 
which he asserts first manifested while he was on active duty.  
In particular, he reports that he was exposed to significant in-
service distress and racial discrimination which he believes 
caused his anxiety disorder. 

As noted above, the first question for consideration in 
evaluating a direct service connection claim is whether the 
competent evidence demonstrates a current disability.  In the 
present case, a review of the record also establishes a diagnosis 
of panic disorder without agoraphobia per August 2005 VA 
examination.  

Based on the foregoing, the evidence demonstrates a current 
psychological disability.  Therefore current disability is 
established and the first requirement of a service connection 
claim has been met.  However, the remaining criteria necessary to 
establish service connection have not been met, as will be 
discussed below.

A review of the service treatment records reveals that in May 
1970 the Veteran reported that he was having difficulty handling 
his interpersonal relationships within his unit/division.  The 
examiner noted that he had "no severe psychiatric difficulty."  

A February 1972 psychiatric clinical record shows that the 
Veteran reported nervousness, insomnia, and headaches.  
Apparently, a history of anxiety, depression, crying, etc., was 
noted on his last/prior cruise.  The psychologist also noted that 
there was a suggestion of "racial friction and questionable 
conscientious objector."  Mental status revealed no functional 
organic or thought process disorder; no suicidal/homicidal 
ideations were present.  The Veteran was noted as being a bright, 
sincere young man who had "apparently attempted to function 
effectively before and during service."  Loss of tolerance for 
frustrations of shipboard life and denial of opportunities for 
rate advancement were noted.  The psychologist stated that the 
Veteran's symptoms "probably" reflected his increased 
irritability and disappointment regarding his three years aboard 
ship.  The diagnosis was situational adult reaction.  The 
psychologist went on to explain that the Veteran was increasingly 
socially conscious and that he felt pressured by his perception 
of chronic environmental conditions.  

There are no other references to psychological treatment 
subsequent to the May 1972 clinical note.  On the November 1972 
separation examination, the psychiatric evaluation was normal and 
no defects/diagnoses relating to a psychological disorder, to 
include a panic disorder, were noted.   

Thus, while it is shown that the Veteran was treated for 
"situational adult reaction" in service, the overall evidence 
indicates that this was an acute and transitory condition that 
resolved prior to discharge.  The record is devoid of any medical 
evidence showing psychiatric treatment until 1985, about 13 years 
after discharge from service.  The Veteran verifies this lack of 
continuity of treatment or symptoms in his statement received in 
June 2005 when he states he first started to experience 
unexplained extreme anxiety.  This time lapse in treatment shows 
that there was no continuity of symptoms or treatment as 
contemplated by 38 C.F.R. § 3.303(b).  Consequently, it cannot be 
concluded that any chronic psychological disorder, or more 
specifically, a panic disorder, was incurred in active service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in-service. See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-service 
evidence does not lead to the conclusion that any current 
psychological problems are causally related to active service, 
for the reasons discussed below.

Again, to conclude that the in-service treatment for situational 
adult reaction represented a chronic psychological disability, 
the post-service evidence would need to demonstrate continuous 
treatment following separation.  Such is not established here.  
Following service, the first documented medical evidence of a 
psychological disorder is not shown until December 1985, at which 
time the Veteran was treated at an inpatient VA facility for 
adjustment disorder secondary to the loss of his job.  At that 
time, the Veteran reported that he felt confused and that he had 
feelings of anger, depression, and morbid thoughts of shooting 
his ex-boss.  The inpatient summary indicated that this was his 
first psychiatric hospitalization and that he had no previous 
psychological treatment outside of seeing a psychiatrist "one 
time in the service."  

VA medical records dated from January 1986 to October 1986 show 
continued treatment for depression and anxiety as related to his 
employment situation.  See e.g., VA Progress Note, February 28, 
1986.  An October 1986 VA Transfer Summary report indicated that 
the Veteran was treated for psychotherapy at the Mental Hygiene 
Clinic from February 1986 to September 1986, and that he was 
hospitalized in December 1985 because of homicidal ideation.  It 
was again noted that there was no prior psychiatric history, but 
that in 1985, he became angry about his treatment by former 
employers and was hospitalized.  The psychologist also noted that 
the Veteran's attendance in therapy was irregular but that he 
expressed interest in continuing psychotherapy.  

VA outpatient treatment records dated from 2002 to 2006 show 
continued treatment for panic disorder/panic attacks (without 
agoraphobia).  

Based on the foregoing, the weight of the evidence strongly 
suggests that post-service treatment for a chronic 
panic/psychological disorder did not occur until about 1985, 
approximately thirteen years following discharge.  In the absence 
of demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As set forth above, a review of the post-service evidence does 
not enable the conclusion that a chronic psychological disorder 
was incurred in active service.  Moreover, no competent medical 
evidence of record finds that the currently diagnosed panic 
disorder is causally related to active service.  In fact, the 
claims folder contains several opinions to the contrary.  
Specifically, the April 2006 VA examiner expressly found that the 
Veteran's panic disorder without agoraphobia was less likely than 
not the result of his military service.  In so finding, he 
reviewed the Veteran's claims file, including the Veteran's 
statements regarding his disability and the service treatment 
records.  He noted that the Veteran had reported the onset of 
"extreme anxiety" around 1993-1994, but that he was discharged 
from the Navy in 1972 and his first post-service psychiatric 
hospitalization was not until 1985.  He further noted that his 
first panic attack did not occur until 1993.  Again, based on the 
foregoing, the examiner determined that the panic disorder was 
not likely related to service.  

A second VA examination was conducted in June 2010.  The 
Veteran's complete claims file was reviewed.  It was noted that 
no new information had been added to the file since the December 
2008 remand and July 2008 hearing testimony.  Upon evaluation, 
the Veteran reported that he had been a victim of significant 
racial discrimination while in the Navy and that this was his 
major stressor.  He also reported that he received in-service 
psychological treatment at Treasure Island; however, the service 
treatment records contained no references to treatment at that 
facility.  The examiner did state that there was other in-service 
psychological treatment which had already been addressed per the 
previous VA examiner.  The Veteran reported that he had his first 
panic attack while driving on a highway in 1991.  He stated that 
he still did not drive due to anxiety in that setting.  He denied 
spontaneous panic attacks, and/or anxiety in crowds or at home.  
The examiner provided a diagnosis of panic disorder without 
agoraphobia and stated that his conclusion was similar to that of 
the April 2006 VA examiner's.  He reasoned that the first post-
service evidence of anxiety was not shown until the early 1990's 
and that there was no evidence to link his current panic disorder 
to his time in-service.  Therefore, he opined that the panic 
disorder without agoraphobia was less likely than not related to 
service.  

The competent VA opinions detailed above are found to be 
probative.  Such opinions were given following a review of the 
claims folder, and, in the case of the June 2010 opinion, 
following an objective examination of the Veteran.  Moreover, the 
record contains no other medical opinions to the contrary.  

The Board acknowledges the Veteran's July 2008 hearing testimony.  
Specifically, it is noted that he claimed to have received 
psychiatric treatment at the VAMC-San Francisco shortly after 
separation from service in the 1970's.  However, although efforts 
have been made to obtain records of any such treatment, no 
documentation was ultimately obtained.  See VAMC- San Francisco, 
Release of Information Unit Response, May 2010.  

The Board also acknowledges the Veteran's belief that his current 
panic disorder was incurred during active service.  Indeed, at 
the July 2008 hearing, he indicated that his panic attacks, which 
he began experiencing in the 1990's, were related to the 
stress/anger he experienced in-service and that his current 
psychological disorder was directly related to his active duty.  
In this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

In conclusion, the competent evidence does not demonstrate that 
the Veteran's currently diagnosed panic disorder is causally 
related to active service.  Again, although the Veteran was 
treated for situational adult reaction on one occasion in-
service, the record otherwise indicates that this condition was 
acute and transitory and resolved prior to discharge.  No 
psychological defects were noted upon separation in 1972 and 
psychological treatment is not shown until 1985, nearly thirteen 
years after service, at which time he was diagnosed with 
adjustment disorder secondary to the loss of his job.  Moreover, 
the competent medical evidence, including two VA opinions, show 
that the currently diagnosed panic disorder is not related to 
service.  Thus, as the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for panic disorder without 
agoraphobia is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


